DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2016/0300853 to Yamazaki (hereinafter Yamazaki).
Regarding Claim 1, Yamazaki discloses a display panel, comprising:
a first flexible substrate ([0020], [0079] and [0110];
a thin-film transistor (middle transistor 232, Fig. 1B) disposed on a side of the first flexible substrate;
a binding region (132) disposed at a surface of the first flexible substrate away from the thin- film transistor and at a back side of the display panel;
a conductive section (216) disposed in the binding region and electrically connected to the thin-film transistor [0101],
wherein in a direction perpendicular to a plane of the first flexible substrate, the binding region at the back side of the display panel overlaps a display region for picture display at a front side of the display panel (Fig. 1B).

Regarding Claim 2, Yamazaki discloses the display panel according to Claim 1, further including:
a metal wiring layer including a first power-supply line between the first flexible substrate and the thin-film transistor [0101], 
wherein the first power-supply line is electrically connected to a first electrode of the thin-film transistor [0101]; and 
the first power-supply line is further electrically connected to the conductive section in the binding region at the back side of the display panel [0101].

Regarding Claim 8, Yamazaki discloses the display panel according to Claim 1, further including:
a second flexible substrate (111, Fig. 9B), located on the side of the first flexible substrate away from the thin-film transistor, wherein:
the second flexible substrate includes a trench exposing at least a portion of the conductive sections (Fig. 9B).

Regarding Claim 9, Yamazaki discloses the display panel according to Claim 1, further including: 
a buffer layer (221), located between the first flexible substrate and the metal wiring layer.

Regarding Claim 10, Yamazaki discloses a display device, comprising: 
the display panel (100, Fig. 1A1) according to Claim 1.

Regarding Claim 11, Yamazaki discloses the display device according to Claim 10, further including: 
at least one flexible printed circuit (FPC) board (6010, Fig. 31), including a second conductive layer (a printed circuit has conductive layers), wherein: 
the second conductive layer is electrically connected to the conductive sections (a connection would have been required for controlling display device 100).

Regarding Claim 21, Yamazaki discloses the display panel according to Claim 2, wherein:
in the direction perpendicular to the plane of the first flexible substrate:
the binding region at the back side of the display panel is fully covered by the display region for the picture display at the front side of the display panel (Figs. 1A1 and 1B).

Regarding Claim 22, Yamazaki discloses the display panel according to Claim 2, further including:
a light-emitting layer (117), located on a side of the thin-film transistor away from the first flexible substrate, the light-emitting layer including a light-emitting device electrically coupled to a second electrode of the thin-film transistor (Fig. 1B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
Regarding Claim 4, Yamazaki discloses the display panel according to Claim 1 but does not disclose a plurality of second power-supply lines disposed between the first power-supply lines and the first thin- film transistors.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the interconnect structure of Yamazaki such that a plurality of second power-supply lines are disposed in a same layer with the first electrode of each first thin-film transistor and are electrically connecting the thin-film transistor to the first power-supply lines through a via hole. Numerous configurations for interconnect structures are known in the art and forming multiple vias and metallization lines would have been obvious to prevent the need for monolithic and large power lines which may be susceptible to breaking and/or require deep vias to traverse from the external pads to the internal circuitry.

Regarding Claim 20, Yamazaki discloses the display panel according to Claim 2 but does not explicitly disclose wherein, in the direction perpendicular to the plane of the first flexible substrate, the first power-supply line overlaps the thin-film transistor.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the display device of Yamazaki to have the first power-supply line overlap the thin-film transistor. The conductive section is disclosed as being under, and overlapping with, the thin-film transistors. Having the first power-supply line also overlapping with the thin-film transistor would have been obvious for numerous reasons such as occupying the shortest path between the conductive section and the thin-film transistor and/or providing a condensed circuit arrangement.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to Claim 1 above, and further in view of US PG Pub 2019/0259822 to Jeon et al (hereinafter Jeon).
Regarding Claim 3, Yamazaki discloses the display panel according to Claim 1 but does not disclose a blocking section.

Jeon discloses a TFT/Pixel arrangement including a first blocking section (350, Fig. 11) including a plurality of first sub-sections, wherein:
each first thin-film transistor of the plurality of first thin-film transistors further includes a semiconductor layer (130); and
in a direction perpendicular to a plane of the first flexible substrate, an orthogonal projection of the semiconductor layer of the first thin-film transistor at least partially overlaps with an orthogonal projection of the plurality of first sub-sections (Fig. 11).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the TFT/Pixel arrangement of Yamazaki to have included a blocking section beneath, and partially overlapping with, the semiconductor layers of the TFTs. TFTs commonly use light sensitive materials for the semiconductor layers and a blocking layer would prevent unwanted stimulus to the TFTs. Additionally, the blocking pattern can be grounded to reduce electric charges in the substrate to help isolate the TFT devices (Jeon [0127]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires a width of each first power-supply line of the at least one first power-supply line be larger than a width of each second power-supply line of the plurality of second power-supply lines. It is not apparent from the references of record that the width of the first power-supply line need be wider than that of the second power-supply line. While multiple lines are obvious for an interconnect structure, Applicant notes that setting the first line wider than the second allows for a prevention of coupling between the dense power-supply lines. It is not apparent that the devices of Yamazaki and Jeon would require such a change or benefit from it. Claims 6 and 7 depend on Claim 5 and are allowable for at least the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818